Citation Nr: 0712608	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-41 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for a 
psychiatric disorder, to include a generalized anxiety 
disorder and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and her husband


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, 
granted service connection for a generalized anxiety disorder 
and assigned an initial noncompensable rating.  In a July 
2006 rating decision, the RO increased the rating for the 
veteran's psychiatric disorder to 50 percent.  The veteran 
continues her appeal seeking a 100 percent rating.

The Board notes that the veteran appealed the assignment of a 
noncompensable rating for a right foot disability.  In her 
August 2006 VA Form 9, Appeal to the Board of Veterans' 
Appeals, she specifically limited her appeal to the one issue 
set forth on the title page of this decision.  As such, the 
only issue presented for appellate consideration is the claim 
of entitlement to a higher initial rating for a psychiatric 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences total occupational and social 
impairment as a result of psychiatric symptoms.






CONCLUSION OF LAW

Criteria for a 100 percent rating for a psychiatric disorder, 
to include a generalized anxiety disorder and post-traumatic 
stress disorder, have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9413 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that she is unable to perform any type 
of work activities as a result of psychiatric symptoms such 
as an inability to be around people, irritability, bursts of 
anger and depression.  She asserts that she has isolated 
herself from her family and can no longer socialize.  The 
veteran and her husband appeared before the Board in February 
2007 and credibly testified that the veteran was unable to 
perform any functions other than taking care of her personal 
hygiene.  The veteran's husband handles all affairs of the 
household and the veteran is only tasked with attending her 
medical appointments.  She tried to attend educational 
classes to obtain a nursing degree, but was unable to sit in 
a classroom and concentrate.

The veteran's treatment records reflect that she has Axis I 
diagnoses of chronic post-traumatic stress disorder, 
generalized anxiety disorder, panic disorder and agoraphobia.  
Global Assessment of Functioning (GAF) scores range from 45 
to 48, reflecting serious impairment in social, occupational 
or school functioning as per the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  The 
veteran is treated with medication and counseling.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's psychiatric disorders are evaluated using a 
general rating formula for mental disorders found at 
38 C.F.R. § 4.130, Diagnostic Code 9440.  Pertinent portions 
of the general rating formula are as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationship..............................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that criteria for a 100 percent rating have been met as the 
veteran has total occupational and social impairment.  The 
Board finds the testimony of the veteran and her husband 
particularly credible with respect to the details of the 
veteran's daily activities and the fact that her symptoms 
have been basically the same since she was discharged from 
service in November 2003.  As such, the Board finds that the 
100 percent rating is appropriate for all time periods in 
question and there is no need to assign staged ratings.  
Consequently, an initial rating of 100 percent is granted.

ORDER

A 100 percent rating for a psychiatric disorder, to include a 
generalized anxiety disorder and post-traumatic stress 
disorder, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


